Beck, P. J.
Where a county order is presented to the treasurer or the keeper of the county funds, for payment, and he indorses upon it the fact and date of presentation, with the statement signed by him that he has not sufficient funds on hand with which to pay it, the indorsement being as follows: “Presented for payment August 10, 1925, insf. funds,” such indorsement is a substantial compliance with the provision of the Civil Code (1910), § 582, as amended by an act approved July 24, 1920 (Ga. L. 1920, p. 65; Park’s Code Supp. and Michie’s Code, § 582), which provides that the official to whom a county order is presented “shall indorse” on it the words “’presented for payment; no funds on hand with which to pay same,’” together with the date of presentation; and the county order after having been so indorsed draws interest from the date of the indorsement. In mdking this ruling the court is construing the expression “insf. funds” to mean (and this is a reasonable construction) “insufficient funds.” In the ease supposed the owner and holder of the order has sufficiently complied with the requirements of the statute to entitle him to the benefit thereof; that is, the provision as to the payment of interest. While the indorsement actually made on the order is not exactly in the words which the statute declares that the keeper of the county funds shall indorse, it is sufficient so far as relates to the holder or owner of the order presenting the same.

All the Justices concur.

George & John L. Westmoreland, for plaintiff.
Alston, Alston, Foster & Moise and Hull, Barrett & Willingham, for defendant.